DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a flow cell system, classified in B01L 3/502.
II. Claims 19-23, drawn to a method of separating and installing a flow cell device, classified in G01N 21/6428.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the flow cell system of Group I could be assembled by separating a flow cell device base from the wafer comprising: a base wafer portion, a plurality of dielectric layers extending over the base wafer portion, a reaction structure extending over the dielectric layers that comprises a detector surface, a plurality of light sensors, device circuitry extending through the dielectric layers electrically coupled to the light sensors to transmit data signals based on photons detected by the light sensors, and a plurality of light guides associated with the .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁  the inventions have acquired a separate status in the art in view of their different classification
⦁  the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kristian Ziegler on 8/23/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election s 19-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 26 and many of the 4XX signs since a statement on the use of like reference numerals is not given.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both lid and flow channel; reference character “30” has been used to designate both support layer and electrically insulative portions; reference character “32” has been used to designate electrically conductive portions, electrically non-conductive portions, support layer, and back side contact pad; and reference character “374” has been used to designate both back side and contact surface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: "circuitry" is misspelled "circuity" on many instances.  In paragraph 132, “35 U.S.C. § 112, sixth paragraph,” should refer to 112(f).
Appropriate correction is required.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  In claim 1, "circuitry" is once misspelled "circuity".  In claim 10, "the leads" should be "the electrical leads" for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms “ceramic land chip carrier” and “organic land chip carrier” do not appear in previous literature nor are they explained in the Specification.  It appears chip carriers and land grid arrays are mutually exclusive of integrated circuit packaging type.  In order to further prosecution, the examiner is taking claim 14 as “The flow cell system of claim 13, wherein the substrate portion and the side wall portions comprise ceramic or organic material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 12-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 20160356715 A1) in view of Eltoukhy et al. (US 20130210682 A1).
	Regarding claim 1, Zhong teaches a cartridge 302 has "a printed circuit board having circuitry that enables communication between the different components of the cartridge and the workstation 300" (Fig. 4, Par. 86) a plurality of electrical contacts, where “a ‘cartridge’ includes a structure that is configured to hold a biosensor” (Par. 40) and a flow cell device secured within the enclosure of the socket, the biosensor comprising "a plurality of stacked layers 431-437 including a sensor layer or base 431, which is a silicon layer or wafer" (Fig. 8, Par. 100) comprising: a frameless light detection device comprising a base wafer portion, the stacked layers 432-437 being metal-dielectric layers (Fig. 8, Par. 103) a plurality of dielectric layers extending over the base wafer portion, a passivation layer 454 above the stacked layers "may also be configured to provide a solid surface (i.e., the detector surface 412) that permits biomolecules or other analytes-of-interest to be immobilized thereon." (Fig. 8, Par. 109) a reaction structure extending over the dielectric layers that comprises a detector surface, light sensors 440 (Fig. 7 & 8, Par. 90) a plurality of light sensors, "associated circuitry 446 for transmitting signals based on the light emissions (e.g., photons) detected by the light sensor 440" (Fig. 8, Par. 98) device circuitry extending through the dielectric layers electrically coupled to the light sensors to transmit data signals based on photons detected by the light sensors, multiple light guides 462 where a "light guide 462 is configured to filter the excitation light 401 and permit the light emissions 466 to propagate therethrough toward the corresponding light sensor 440" (Fig. 7 & 8, Par. 111) and a plurality of light guides associated with the light sensors; a lid where "the flow cell 402 includes a sidewall 406 and a flow cover and a lid extending over the detector surface with a flow channel therebetween, and the "flow cover 410 may include inlet and outlet ports 420, 422 that are configured to fluidically engage other ports" (Fig. 7, Par. 94) the lid comprising at least one second port in communication with the flow channel and the at least one first port of the socket, and a cartridge 302 that includes first and second sub-assemblies 320 and 322 (Fig. 4 & Fig. 6, Par. 85) where the base 326 of the first sub-assembly 320 has a biosensor mounted to the base 326 on "a printed circuit board having circuitry that enables communication" (Par. 86) and the biosensor 400 includes a flow cell 402 and a detection device 404. (Fig. 7, Par. 89) wherein the device circuity of the light detection device of the flow cell device is electrically coupled to the electrical contacts of the socket.   Zhong does not appear to explicitly disclose a flow cell system, comprising: a socket comprising a base portion, and a cover portion coupled with the base portion comprising at least one first port, wherein the base portion and the cover portion cooperatively form an enclosure, wherein the electrical contacts extend between the enclosure and an exterior side of the base portion, and the at least one first port extends between the enclosure and an exterior side of the cover portion.
	However, Eltoukhy teaches a biosensor cartridge 300 with a bottom shell 308 (Fig. 5 & 6, Par. 113) A flow cell system, comprising: a socket comprising a base portion, the biosensor cartridge 300 with a top shell 306 (Fig. 5 & 6, Par. 113) and a cover portion coupled with the base portion where window 310 is on the top shell 306 (Fig. 6, Par. 114) comprising at least one first port, where "the casing 304 may include opposite shells 306 and 308 that couple to each other along an interface" (Fig. 5 & 6, Par. 113) wherein the base portion and the cover portion cooperatively form an enclosure, and "the array 336 of cartridge contacts 338 may be accessible through the window 312" (Fig. 31, Par. 126) where window 312 is on the bottom shell 308 (Fig. 6, Par. 114) wherein the electrical contacts extend between the enclosure and an exterior side of the base portion, "port projections 324 and 326 may extend through the window 310" (Fig. 31, Par. 126) and the at least one first port extends between the enclosure and an exterior side of the cover portion;  

	Regarding claim 2, Eltoukhy teaches "the shells 306 and 308 may form an interference fit (e.g., snap-fit) or slidably engage each other in a locking arrangement. The shells 306 and 308 may also use fasteners (e.g., screws or plugs) that removably couple the shells 306 and 308 together." (Par. 113) and "The microdevice and the biosensor cartridge may be removably coupled" (Par. 64).
	Regarding claim 8, Eltoukhy teaches "the microdevice 302 may first be constructed by mounting the flow cell 334 to the base substrate 335. In the illustrated embodiment, the flow cell 334 includes an activity detector that is communicatively coupled to electrical circuits within the base substrate 335." (Fig. 31, Par. 125).
	Regarding claim 9, Eltoukhy teaches the microdevice 302 is connected to the cartridge contacts 338 (Fig. 31, Par. 124).
	Regarding claim 12, Eltoukhy teaches "The base substrate 335 may be a printed circuit, such as a PCB, that includes conductive pathways therethrough." (Par. 117).
	Regarding claim 13, Eltoukhy teaches "the base substrate 335 may comprise the device body 316 and form a substantially unitary structure" where the device body 316 is shown to form a cavity in Fig. 31 (Par. 117).
	Regarding claim 15, Eltoukhy teaches "the device body 316 can be held within the casing 304 by a frame 317", the "frame 317 may also define a window or opening 350", and "the opening 350 may be defined by an interior edge 352 of the frame 317 and have a length L-6."  As seen in Fig. 31 L-6 is larger than L-4 providing an open portion of the enclosure (Fig. 31, Par. 118) and "the microdevice 302 includes a device body 316” (Fig. 31., Par. 116).

	Regarding claim 17, Zhong teaches "The device base 425 may be manufactured using integrated circuit manufacturing processes, such as processes used to manufacture complementary-metal-oxide semiconductors (CMOSs)" (Fig. 7 & 8, Par. 100).
	Regarding claim 18, Eltoukhy teaches "a biosensor cartridge 300 formed in accordance with one embodiment that may be used with a bioassay system or workstation, such as the bioassay system 100 (FIG. 1) and the workstation 200 (FIG. 3)" (Par. 113) an instrument coupled with the flow cell system "The workstation includes a receptacle that is configured to receive and establish electrical and fluidic couplings with a microdevice and a fluidic control system for controlling a flow of fluid through the microdevice. The fluidic control system includes an upstream conduit for delivering the fluid and a downstream conduit for removing the fluid." (Par. 14) comprising at least one third port and a plurality instrument electrical contacts, and "a ‘microdevice’ and a ‘biosensor cartridge’ include a structure having a plurality of the reaction sites. A microdevice or a biosensor cartridge may include at least one of a flow channel" (Par. 64) wherein the at least one third port of the instrument is in communication with the at least one first port of the socket to deliver a flow of reaction solution into the flow channel to form a plurality of reaction sites on the detector surface, and "The array 336 may be configured to engage an array of electrical contacts of the workstation 200 to communicate with the workstation 200." Par. 124) and wherein the instrument electrical contacts are in engagement with the electrical contacts of the socket to transmit data signals between the device circuity of the light detection device and the instrument.  

Claims 3-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong and Eltoukhy as applied to claims 1 and 13 above, and further in view of Kim et al. (US 20070023292 A1).
	Regarding claims 3 and 4, Zhong and Eltoukhy teach the system above with respect to claim 1, but do not appear to explicitly disclose wherein the cover portion engages the lid of the flow cell device 
	However, Kim teaches "There exist many high density (0.7 mm pitch), high connection number (thousands of pins) packages for IC chips: such as ball grid array (BGA), pin grid array (PGA), land grid array (LGA) etc. For the LGA package, instead of using pins or balls, Cu pads are made on the substrate to contact with the LGA socket and then connected to the control board. Because the digital microfluidic system 50 uses a PCB as the fluidic chip substrate, the Cu pads array can be readily made on the bottom side of the PCB substrate 58. As shown in FIG. 11, the whole packaging scheme can be based on the LGA socket.  The LGA socket 90, oriented to correspond to the Cu pad array, is inserted for electrical connection between the microfluidic device 50 and a control circuit board 92. A top pressure lid 94 covers and fixes the microfluidic system 50, with screws 96 producing the required contact force between the Cu pads on the bottom of the microfluidic device and the LGA sockets." (Par. 56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhong and Eltoukhy to include the cover portion engaging the flow cell device and compressing the electrical contacts together between the flow cell device and the socket as described above based on the teaching of Kim because "This package scheme greatly simplifies the system development and enables a scalable digital microfluidic system 98." (Par. 56)
Regarding claim 5, Zhong and Eltoukhy teach the system above with respect to claim 1, but do not appear to explicitly disclose wherein the flow cell device further comprises a plurality of contact pads extending over the base wafer portion that are electrically coupled to the device circuity and define exposed back surfaces that comprise portions of the back side of the flow cell device, and wherein the electrical contacts engage the contact pads.
However, Kim teaches "There exist many high density (0.7 mm pitch), high connection number (thousands of pins) packages for IC chips: such as ball grid array (BGA), pin grid array (PGA), land grid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhong and Eltoukhy to include a high connection number with an LGA socket on the PCB base 326 of Zhong as described above based on the teaching of Kim because "This package scheme greatly simplifies the system development and enables a scalable digital microfluidic system 98." (Par. 56)
Regarding claim 6, Zhong teaches "The circuitry 446 may include interconnected conductive elements (e.g., conductors, traces, vias, interconnects, etc.) that are capable of conducting electrical current, such as the transmission of data signals that are based on detected photons." (Par. 99)
Regarding claim 14, Zhong and Eltoukhy teach the system above with respect to claim 13, but do not appear to explicitly disclose wherein the substrate portion and the side wall portions comprise ceramic land chip carrier or an organic land chip carrier.  Eltoukhy does however teach "The base substrate 335 may be a printed circuit, such as a PCB, that includes conductive pathways therethrough." (Par. 117)
Furthermore, Kim teaches " the multi-layer PCB (as many as 30 layers) has been developed with smaller feature sizes. PCB had also been adapted to microfluidic systems as a substrate for making micro channels, micro pumps and sensor devices. A multi-layer PCB is generally fabricated by lapping several epoxy woven layers (usually FR4) with patterned copper ("Cu") layers" (Par. 35) where epoxy woven layers are understood to be organic.
2, which is hundreds of times less than general IC processes." (Par. 35)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong, Eltoukhy, and Kim as applied to claim 6 above, and further in view of Perry et al. (US 6832729 B1).
Regarding claim 7, Zhong, Eltoukhy, and Kim teach the system above with respect to claim 6, but do not appear to explicitly disclose wherein the flow cell device further comprises a support layer extending over the base wafer portion, and wherein the support layer extends past the exposed back surfaces of the contact pads.
However, Perry teaches "A board 156 provides recessed contact pads 158" (Fig. 6C, Column 11, Lines 33-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhong, Eltoukhy, and Kim to have recessed contact pads based on the teaching of Perry to aid with alignment (Col. 10, Lines 18-19).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong and Eltoukhy as applied to claim 9 above, and further in view of Datta-Chaudhuri, Timir, Pamela Abshire, and Elisabeth Smela. "Packaging commercial CMOS chips for lab on a chip integration." Lab on a Chip 14, no. 10 (2014): 1753-1766.
Regarding claims 10 and 11, Zhong and Eltoukhy teach the system above with respect to claim 9, but do not appear to explicitly disclose wherein the leads are electrically coupled to exposed contact surfaces of the device circuity at the detector surface or a lateral side of the flow cell device and wherein 
However, Datta-Chaudhuri teaches “with the commercially fabricated chips the industry-standard packaging methods enclose the die within a carrier and provide electrical connectivity to the outside world via bond pads at the periphery of the top surface of the chip” (p. 1754 Left col.) and “use wire bonding to the bond pads that lie outside of that to connect the IC to either a printed circuit board (PCB) or a chip carrier” (p. 1760 Right col., Fig. 7A-F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhong and Eltoukhy to have top bond pads and wire bonding based on the teaching of Datta-Chaudhuri because it is a "popular approach" (p. 1760 Right col.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RYAN J DOWTY/             Examiner, Art Unit 1796     

/ELIZABETH A ROBINSON/             Supervisory Patent Examiner, Art Unit 1796